Exhibit MTM Technologies Announces Financial Results for Fourth Quarter and Fiscal Year 2008 Ended March 31, 2008 · Positive EBITDA of $3.8 million for fiscal year 2008 ended March 31, 2008, an increase of $18.2 million over fiscal year 2007; · Overall gross margin improvement of 2.8 percentage points over fiscal year 2007; and · Services gross margin improvement of 4.1 percentage points over fiscal year 2007 STAMFORD, CT – June 23, 2008 – MTM Technologies, Inc. (NASDAQ: MTMC), a leading national provider of innovative IT solutions and services to Global 2000 and mid-size companies, today announced financial results for its fourth quarter and fiscal year 2008 ended March 31, 2008. Steve Stringer, President and Chief Operating Officer, said “We are pleased that we met our objective in fiscal 2008 of returning to positive EBITDA even as our product revenues declined due to our strategic decision not to pursue non-strategic low margin product sales and in the face of a challenging economy.We have significantly lowered our cost structure the past several quarters to align with our current revenues.” Key Highlights for Fiscal Year 2008 · Positive EBITDA in each quarter; increasing to $3.8 million for fiscal year 2008 compared to an EBITDA loss of $14.5 million in fiscal year 2007; · Invited into the Cisco elite Global/National reseller group in August which resulted in additional Cisco resources dedicated to driving growth in Unified Communications; · Hosted over 100 events involving Application Virtualization and Unified Communication in support of Citrix and Cisco respectively, generating over 4,000 leads; · Ramped focus on Virtualization strategy with more than 60 internal engineers certified on market leading partners’ technology in fiscal 2008; · Now monitoring over 11,500 devices within our Aware 360/NOC monitoring and Managed Services platform; and · Numerous new client wins in the Company’s core solutions areas of Access, Convergence, Consolidation and Virtualization, as well as for its Managed Service offerings.These new wins include both professional service and long-term managed services engagements. Full Fiscal Year 2008 Results Net revenue was $242.7 million for the year ended March 31, 2008, representing a decline of 11.7% over fiscal year 2007.Within total revenue, product revenue was $171.9 million or 71% of total revenue.Product revenue was down 16.9% as compared to the previous year.As the Company has previously discussed, during fiscal year 2008 the Company commenced a program to focus on higher margin products. The decline in product revenue is also largely attributable to a slowdown of orders resulting from overall macro economic factors that continue to affect our industry.For the full year fiscal 2008, our Access sales from Citrix and our Unified Communications sales from Cisco increased a combined 6% as compared to the prior year period.For the year, services revenue was $70.7 million, representing 29% of total revenue.Services revenue was up 3.9% as compared to the previous year. Gross profit was $55.6 million for fiscal year 2008, resulting in an overall gross margin of 22.9%.Gross margins improved from 20.1% in the previous year.Product gross margin for fiscal 2008 was 15.8%, an increase from 14.8% in the previous year.Services gross margin was 40.2% in fiscal 2008, which was up from 36.1% in the prior year.Service gross margin for the year was at the high end of the company’s targeted range of 37% to 40%. Selling, general and administrative expenses, excluding depreciation, amortization, stock-based compensation, and restructuring costs were $51.8 million for fiscal year 2008, a decrease of approximately $11.8 million compared to fiscal year 2007.As a percentage of revenue selling, general and administrative expenses declined to 21.3% of total revenue for fiscal year 2008 compared to 23.1% of total revenue for fiscal year 2007. EBITDA for fiscal year 2008 ended March 31, 2008 was a positive $3.8 million as compared to a loss of $14.5 million in fiscal year 2007. Net loss available to common shareholders was $18.9 million, which includes $20.7 million of non-cash related to depreciation, amortization, stock-based compensation, taxes, interest and preferred stock dividends, or $1.45 loss per share, for the fiscal year ended March 31, 2008, compared to a loss of $35.2 million, or $3.00 loss per share, in fiscal year 2007. Fourth Quarter Fiscal Year 2008 Results Net revenue was $54.1 million for the quarter ended March 31, 2008, representing a decline of 8.6% over the prior quarter and a decline of 13.0% over the comparable prior year period.Within total revenue, product revenue was $37.4 million or 69% of total revenue.Product revenue was down 8.4% as compared to the previous quarter and down 18.8% over the comparable prior year period.For the quarter, services revenue was $16.7 million, representing 31% of total revenue.Services revenue was down 8.9% as compared to the previous quarter but up 3.2% on a year-over-year basis. Gross profit was $12.7 million for the fourth quarter of fiscal 2008, resulting in an overall gross margin of 23.4%.Gross margins declined from 24.1% in the previous quarter but improved from 19.4% in the comparable prior year period.Product gross margin for the fourth quarter of fiscal 2008 was 16.2%, a slight decrease from 17.0% in the previous quarter but an increase from 14.5% in the prior year’s quarter.Services gross margin was 39.6% in the fourth quarter of fiscal 2008, which was down slightly from 40.0% in the previous quarter but up from 33.0% as compared to the prior year’s quarter. Selling, general and administrative expenses, excluding depreciation, amortization, stock-based compensation, and restructuring, were $12.4 million a decrease of approximately $70,000 over the prior quarter and a decrease of $4.2 million as compared to the same quarter in the prior year. EBITDA for the fourth fiscal quarter ended March 31, 2008 was a positive $253,000 as compared to a positive $1.8 million in the previous quarter and a loss of $6.1 million in the fourth quarter of fiscal 2007. Net loss available to common shareholders was $5.9 million, which includes $5.7 million of non-cash related to depreciation, amortization, stock-based compensation, taxes, interest and preferred stock dividends, or $0.45 loss per share, for the quarter ended March 31, 2008, compared to a loss of $11.3 million, or $0.95 loss per share, in the same quarter a year ago. Strategic Cost Alignment MTM Technologies implemented additional expense reductions in May 2008 including a reduction in force of approximately 40 people or 8% of MTM’s workforce.The headcount reductions are expected to generate savings of approximately $4.0 million annually.These expense reductions are in addition to the actions that were undertaken in February 2008 and in aggregate these actions are expected to save MTM Technologies approximately $8 million annually.MTM Technologies will continue to selectively invest in profitable revenue generating headcount such as sales people and around our growth initiatives including our Access and Unified Communications offerings. Additional
